Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 1, 3, 13, 15-16, and 19-22 are all the claims.
2.	Claims 1, 3 and 19 are amended and Claim 18 is canceled in the Response of 3/16/2021. 
3.	Claims 1, 3, 13, 15-16, and 19-22 are all the claims under examination.
4.	Applicants amendments raise new grounds for objection and rejection. The Office Action is final.

Withdrawal of Rejections
Claim Rejections - 35 USC § 112, second paragraph
5.	The rejection of Claims 1, 15-16, and 18-22 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn.
	a) The rejection of Claims 1, 15-16, and 18-22 for the meaning an amino acid mutation especially in view of the Jepsom-like improvement of the invention for enhanced heterodimer formation is withdrawn. Applicants have amended the mutation to that of substitutions for amino acids. 

Written Description/New Matter
6.	The rejection of Claims 1, 3, 13, 15-16, and 18-22 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn. Applicants have amended the claims to recite amino acid substitutions for the mutations, the mutations correspond to CH3 domains for the first and second polypeptides in the combination of any one of elements (1)-(4), and the species “L368G” has been deleted from Claim 3.


Rejections Maintained
Claim Rejections - 35 USC § 112, first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Scope of Enablement
7.	The rejection of Claims 1, 3, 13, 15-16, and 
a) Applicants allege in amending claim 1 to recite the phrase: "consist of such that the mutations are selected from a close group of mutations (specifically, mutations described as combinations 10-13); to recite the molar ratio of construct or vector comprising the first, polypeptide chain to the construct or vector comprising the second polypeptide chain; and to recite the phrase ’’wherein said wild-type CH3 domain of the human antibody heavy chain constant region is a CH3 domain of a human IgG l heavy chain constant region" would advance prosecution.
Response to Arguments
The specification teaches the change in amino acid substitutions for each of the first and second polypeptide chains in the respective CH3 domains is to achieve the resultant effect “so that the ionic action between a Fc chain A and a Fc chain B was unbalanced, thus the probability of homodimer formation was decreased, and/or the heterodimer was increased.” This effect is obtained by the molar ratio of expressed first and second polypeptides comprising the respective CH3 domain substitutions as reduced to practice and shown in Table 10:

    PNG
    media_image1.png
    593
    835
    media_image1.png
    Greyscale

The amendment of the claims to recite the molar ratio range is literally supported in the specification, but finds no basis for the actual reduction to practice. There is no showing that the upper limit to the range of “2:1” would have effected a resultant change in heterodimer formation for any tested constructs.
The claims encompass mutations required from: “a mutation from a non-charged amino acid to a charged amino acid, a mutation from a charged amino acid to a non-charged amino acid, or a mutation from a charged amino acid to an oppositely charged amino acid.” The specification does not clarify the groups of amino acids falling within any one of these subgroups from amongst the 20 amino acids. The available amino acid charts show the following for the basic groupings:

    PNG
    media_image2.png
    888
    947
    media_image2.png
    Greyscale

Charged, polar and amphipathic groups are each distinguished as amongst hydrophobic groups. It is not clear much less enabling which of the substitutions for each of elements (1)-(4) in Claim 1 correspond to being charged, non-charged or oppositely charged when viewed in light of the classifaction of amino acids based on their charges as known in the art.
The rejection is maintained.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

8.	The provisional rejection of Claims 1, 3, 13, 15-16, and 
Applicants request that the rejection be held in abeyance is granted.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

9.	The provisional rejection of Claims 1, 3, 13, 15-16, and 
Applicants request that the rejection be held in abeyance is granted.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

10.	The provisional rejection of Claims 1, 3, 13, 15-16, and 
	Applicants request that the rejection be held in abeyance is granted.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

New Grounds for Objection
Claim Objections
11.	Claims 1 and 13 are objected to because of the following informalities:  
a) Claim 1 is amended to recite “amino acid mutations” whilst Claim continues to recite “said amino acid mutation” in the final “wherein” clause. 
b) Claim 13 recites “comprise one group of mutations…” which in depending from Claim 1 should recite “comprise one group of amino acid mutations…”
Appropriate correction is required.

New Grounds for Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


12.	Claims 1, 3, 13, 15-16, and 19-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	-) Claims 1, 3, 13, 15-16, and 19-22 are indefinite for the recitation “between 1:4 to 2:1” with respect to the molar ratios of the constructs comprising the first and second polypeptide chains, respectively. The specification does not provide any elaboration of what ratios fall within the range as between 1:4 and 2:1. For example, can any ratio be infinite between the two ends, which could comprise 1:5, 1:6 ad infinitum? When does the ratio switch from 1:to  
    PNG
    media_image3.png
    199
    351
    media_image3.png
    Greyscale
 to  2:1? The limitation is vague, unclear and indefinite to the extent the ordinary artisan cannot envisage the meets and bounds for the range.

Conclusion
13.	No claims are allowed.
14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LYNN A BRISTOL/Primary Examiner, Art Unit 1643